Case 19-22715-CMB          Doc 105     Filed 08/01/19 Entered 08/01/19 12:29:42            Desc Main
                                      Document      Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      )
  5171 CAMPBELLS LAND CO., INC.                       ) Chapter 11
                                                      ) Case No. 19-22715-CMB
            Debtor.                                   ) Related to Doc. No. 72
                                                      )

            AMENDMENTS TO REVISED STIPULATION AND CONSENT ORDER


        AND NOW come 5171 Campbells Land Co., Inc. (“Debtor”) and Perkins & Marie

 Callender’s, LLC (“PMC” and together with Debtor, the “Parties”), by and through their counsel,

 and file this Amendment to Revised Stipulation and Consent Order (the “Amendments”) as

 follows:

                                           BACKGROUND

        1.        On July 19, 2019, the Parties filed, and this Court approved, that certain Revised

 Stipulation and Consent Order (the “Stipulation,” Doc. No. 72).

        2.        The Stipulation provided, among other things, that any objections to the Stipulation

 were required to be filed by July 29, 2019. No objections were filed.

        3.        At a hearing on July 31, 2019, the Parties announced certain proposed amendments

 to the Stipulation which amendments are outlined herein.

                                           AMENDMENTS

        4.        Paragraph 18 of the Stipulation is deleted and replaced with the following new

 Paragraph 18:

                         18. In connection with this closing, Debtor signed twenty-eight (28)

                  License Agreements (one “License Agreement” and collectively with all

                  attachments, addendums and amendments, “License Agreements”) with
Case 19-22715-CMB         Doc 105      Filed 08/01/19 Entered 08/01/19 12:29:42           Desc Main
                                      Document      Page 2 of 4


                 PMC for non-exclusive licenses to operate twenty-eight (28) Perkins

                 franchise units in Ohio, Pennsylvania, and New York.


        5.       The first sentence of Paragraph 20 is amended by adding to the list Store No. 3456

 located in Edinboro, Pennsylvania.

        6.       Paragraph 49 of the Stipulation is deleted and replaced with the following new

 Paragraph 49:

                        49. With regard to Store Numbers: 3383, 3388, 3448, 3573, 3730,

                 3731, 3844, listed on page 4 herein (the “De-Commissioned Restaurants”),

                 Debtor shall certify in writing to PMC, on or before August 5, 2019, that it

                 has fully complied with the TRO.


        7.       Paragraph 51 of the Stipulation is deleted and replaced with the following new

 Paragraph 51.

                        51. Pursuant to a temporary license, Debtor shall be entitled to

                 operate the Restaurants other than the De-Commissioned Restaurants (the

                 “Remaining Restaurants”) until the earlier of (a) the date(s) when PMC

                 enters into a new license agreement with third party licensee(s) and (b)

                 August 31, 2019 (the “Termination Date”).


        8.       Except as specifically amended herein, all other terms of the Stipulation shall

 remain in full force and effect.




                                              2
Case 19-22715-CMB   Doc 105    Filed 08/01/19 Entered 08/01/19 12:29:42   Desc Main
                              Document      Page 3 of 4


                                     NOTICE

       9.    UPON ISSUANCE OF THIS ORDER APPROVING THE AMENDMENTS,
 DEBTOR SHALL IMMEDIATELY SERVE A COPY OF THE AMENDMENTS ON THE
 MAILING MATRIX. ALL OBJECTIONS TO THE AMENDMENTS MUST BE FILED ON OR
 BEFORE AUGUST 6, 2019, AT 12:00 PM EDT. IF ANY OBJECTIONS ARE TIMELY FILED,
 THE COURT WILL ADDRESS THOSE OBJECTIONS AT A HEARING ON AUGUST 7, 2019
 AT 10:00 AM EDT. IN THE EVENT THAT NO OBJECTIONS ARE TIMELY FILED, THIS
 ORDER APPROVING THE AMENDMENTS SHALL BECOME FINAL.

                                      SO ORDERED this _____ day of _________, 2019.

                                      BY THE COURT



                                      Carlota Böhm
                                      Chief Bankruptcy Judge

                       [CONSENTS ON FOLLOWING PAGE]




                                     3
Case 19-22715-CMB        Doc 105    Filed 08/01/19 Entered 08/01/19 12:29:42          Desc Main
                                   Document      Page 4 of 4


 Consented to this 1st day of August, 2019.


  s/ Robert O. Lampl                              s/ Joel M. Walker
    Robert O. Lampl                                  Joel M. Walker
    PA ID #19809                                     PA ID #26515
    Ryan J. Cooney                                   Duane Morris LLP
    PA ID #319213                                    600 Grant Street
    223 Fourth Ave., 4th Floor                       Suite 5010
    Pittsburgh, PA 15222                             Pittsburgh, PA 15219
    Phone: (412) 392-0330                            Phone: (412) 497-1042
    Email: rlampl@lampllaw.com                       Email: jmwalker@duanemorris.com

   Attorneys for 5171 Campbells Land Co.,           Attorneys for Perkins & Marie Callender’s,
   Inc., Debtor                                     LLC




                                              4
